Citation Nr: 1644531	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of right talus fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1974 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO), which reopened and granted the Veteran's service connection claim for residuals of right talus fracture with an assigned noncompensable rating.  The matter was subsequently transferred to Oakland, California which has jurisdiction.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Subsequently, in May 2015, the Board remanded the claim for additional development, to include a VA examination.

During the pendency of the appeal, the RO increased the rating to 10 percent in an October 2015 rating decision for the entire appeal period.  The Veteran has not withdrawn his claim for an increased rating and applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran submitted additional evidence after the issuance of the last Supplemental Statement of the Case.  The Agency of Original Jurisdiction (AOJ), however, issued the October 2015 rating decision, which considered this additional medical evidence.  The Board finds as the AOJ considered the evidence of file in relation to this appeal, there is no prejudice in proceeding with adjudication.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The Veteran's residuals of right talus fracture have been productive of symptoms that more nearly approximate a moderately severe foot injury. 

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 20 percent rating, but not higher, for residuals of right talus fracture, are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015).  The notice requirement was met in this case by pre-adjudication letter sent to the Veteran in May 2006.

In a claim for an increased evaluation, the Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 38 C.F.R. § 3.159(b)(3).  Therefore, in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

A May 2011 SOC adjudicated this downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his right foot disability.  A supplemental statement of the case (SSOC) was issued in August 2015, following the grant of the increased 10 percent rating.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice he was provided, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran with this claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's VA treatment records and identified private treatment records have been obtained and associated with the electronic file for consideration.  The Veteran was also afforded VA examinations in September 2008, May 2010 and May 2011 to determine the etiology and severity of his right foot disability.  Furthermore, in accordance with the May 2015 Board remand, updated VA treatment records were associated with the record and the Veteran was afforded an additional VA examination in August 2015 to evaluate the current severity of his disability, as the Veteran testified that his disability had worsened.  The examinations are adequate for rating purposes as they contain the information necessary to properly adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board also finds that there has been substantial compliance with the Board's May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that at the time of the hearing the undersigned identified the correct issue and the hearing focused on the evidence needed to support an increased rating and thereafter remanded for additional development to seek such evidence to support a higher rating.  The Board finds that the undersigned met the duties to assist in the hearing.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

Merits of the Increased Rating Claim

The Veteran contends that a rating in excess of 10 percent is warranted for his service-connected right talus fracture.  Based on a review of the evidence, the Board grants a higher 20 percent rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 	 38 C.F.R. § 4.7 (2015).  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3(2015).

There is no specific Diagnostic Code (DC) for right talus fracture.  By analogy, the Veteran's right foot disability is currently evaluated under the provisions of 38 C.F.R. § 4.71a, DC 5010-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  In this case, DC 5010 is used for arthritis due to trauma, while DC 5284 contemplates other foot injuries.

DC 5284 provides ratings for residuals of other foot injuries not already covered by another provision of the rating schedule.  Moderate residuals of foot injuries are rated 10 percent.  Moderately severe residuals of foot injuries are rated 20 percent disabling.  Severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

Terms such as mild, slight, moderate, and severe, are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , DCs 5003, 5010 (2015).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).  When, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2015).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint 	 38 C.F.R. § 4.71a, DC 5010, Note 1.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A September 2008 VA examination shows that the Veteran complained of constant right foot pain.  He reported that although the pain is constant, it is worse when he drives.  The Veteran stated that on occasion, he drives with his opposite left foot due to the pain in his right foot.  Upon physical examination, the examiner noted minimal distress to his right foot.  He also noted very minimal early deformities of hammertoes and a small callus on the medial plantar aspect of his right first metatarsophalangeal joint.  Achilles heel was not tender, no plantar calluses noted elsewhere on the right foot, no crepitation in the ankle joint and there was some pain on passive manipulation of the midfoot.  X-rays of the right foot revealed very minor degenerative changes of the first metatarsophalangeal joint.

During a May 2010 VA examination, the Veteran reported that he has pain and stiffness over the dorsum of his right foot while standing, walking, and at rest.  He indicated that the pain is daily, lasting for 1 to 2 hours.  He reported that he can walk for 2 miles; however, he can only stand for 5 minutes before he feels tingling and pain in his right heel.  Physical examination showed no objective pain on motion, swelling, weakness, instability, tenderness to palpation, hammertoes, high arches, flat feet, or bunions.  Weight-bearing was normal, arch was normal and there was no evidence of any callus formation or ulcer breakdown on the right foot.  The Achilles tendon was not tender and there was no degree of valgus or varus.  There was no change in the active or passive range of motion during repeat testing on three occasions against resistance and no additional losses of range of motion recommended for the right foot or right ankle due to painful motion, weakness, impaired endurance, incoordination,
instability, or acute flares.

A May 2011 VA examination shows that the Veteran complained of daily pain and stiffness over the dorsum of his right foot.  The Veteran reported that the pain occurs when standing, walking, and at rest.  He also reported pain in his right heel exacerbated by cold weather.  Physical examination of the right foot showed no swelling, weakness, instability or tenderness to palpation.  There were no deformities, no hammertoes, high arches, bunions, flat feet, callus formation, ulcer breakdown or collapse of the right arch.  The examiner noted that the Achilles tendon was not tender and there was no degree of valgus or varus present.  X-rays showed degenerative joint disease present in the right foot; however, there was no objective evidence of painful motion, weakness, impaired endurance, incoordination, instability or acute flares.  

The Veteran was afforded another VA examination in August 2015.  He described the pain in his right foot as sharp, "zap type pain" on the top of the foot.  The Veteran reported flare-ups that result in pain.  The examiner noted that the Veteran's right foot disability contributes to functional loss, manifested by objective pain on movement, pain on weight-bearing, swelling, instability, disturbance of locomotion, interference with standing and lack of endurance.  He also noted that the right foot disability chronically compromised weight bearing and required arch supports, custom orthotic inserts or shoe modifications.  He noted the Veteran's constant use of a cane to avoid pressure on his feet.  He also noted the Veteran's visible limp, unsteady gait and unsteadiness while standing.  The examiner determined that the Veteran's right foot disability was moderate.  

The Board finds that, the medical evidence shows evidence that the Veteran's service-connected right foot disability warrants a 20 percent rating.  The August 2015 VA examination showed objective pain on movement, pain on weight-bearing, swelling, instability, disturbance of locomotion, interference with standing and lack of endurance were contributing factors to the Veteran's functional loss and limitation of motion of his right foot.  The evidence of record also shows that the Veteran had limitations for standing and walking, he has difficulty with ambulation during flare-up pain in his right foot, and he needed assistive devices of a cane on a constant basis for ambulation.  These factors combined with the Veteran' use of his opposite left foot to drive (as reported initially on the September 2008 VA examination) because of the right foot pain more closely approximates a moderately severe rating of 20 percent during this period.

However, the Board further finds that a higher initial evaluation, above 20 percent, is not warranted for the Veteran's right foot disability under Diagnostic Code 5284.  There are X-ray findings of a degenerative or traumatic arthritis in the right foot, as well as reports of pain, stiffness, weakness, and discomfort.  Such findings are commensurate with a moderately severe right foot disability commensurate with a 20 percent rating under DC 5284.  However, the Veteran is able to walk approximately 2 miles.  The evidence does not suggest any impairment that is consistent with severe disability in the right foot under DC 5284 such as to warrant a 30 percent rating.

The VA General Counsel held that if a disability rating was established under DC 5284, the availability of a separate rating under DC 5003/5010 and the applicability of sections 4.40, 4.45, and 4.59 depended upon the manifestations compensated under DC 5284.  VAOPGCPREC 9-98.  It is noted that DC 5284 does not specifically contemplate limitation of motion.  However, VA's General Counsel has held that depending on the nature of the foot injury, Diagnostic Code 5284 (foot injuries) may involve limitation of motion and would require consideration of 	 38 C.F.R. §§ 4.40, 4.45.  Id.  

In the present claim, the Board finds that the Veteran's rating under DC 5284 contemplates his pain upon motion (i.e. when walking and driving) and exacerbated pain in cold weather, as noted generally by the May 2011 VA examiner.  In finding that the Veteran's disability warrants an initial 20 percent rating, the Board has considered DeLuca factors, as noted in the VA examination reports, as well as the Veteran's testimony.  See also Mitchell, supra.

The Veteran's foot disability does not approximate actual loss of use of the right foot or toes.  The evidence shows that he is able to stand and walk with the use of a cane.  See 38 C.F.R. § 4.71a, DC 5284, Note. (2015).

The Board has also considered entitlement to a separate or higher evaluation under Diagnostic Codes 5266 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia (Morton's disease)), 5281 (hallux rigidus), and 5282 (hammer toe). 38 C.F.R. § 4.71a (2015).  However, there is no objective medical evidence showing symptomatology analogous to flat foot, weak foot, claw foot, metatarsalgia, hallux rigidus, or hammer toe.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent under any of these diagnostic codes.

Extraschedular Rating

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. 	 § 3.321 (b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The record does not show that the Veteran has been hospitalized for his right foot disability.  There is also no objective evidence showing that the service-connected right foot disability has caused marked interference with employment beyond that anticipated by the assigned rating.  While the examination reports note interference with work functions, particularly due to problems with ambulation, that symptom is considered and compensated by the assigned ratings.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the Veteran's service-connected right foot disability is contemplated by the rating schedule, and the assigned schedular rating is adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

A 20 percent rating, but not higher, for a residuals of right talus fracture, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


